Citation Nr: 0121160	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  94-20 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 20, 
1988, for service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated December 13, 2000, which 
granted a joint motion for remand, vacated, in part, a March 
2000 Board decision, and remanded the case for further 
development.  The case arose from a June 1992 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  The veteran first raised an informal claim for 
entitlement to service connection for a headache disorder in 
correspondence received by the RO on December 24, 1986.


CONCLUSION OF LAW

An effective date from December 24, 1986, but no earlier, for 
the award of entitlement to service connection for migraine 
headaches is warranted.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In the July 
1997 Board remand it was noted that an August 1992 rating 
decision held that new and material evidence had not been 
received to reopen the claim for entitlement to service 
connection for migraine headaches since a rating decision in 
May 1989 denied such claim.  While a statement of the case 
(SOC) dated in May 1989 addressed an increased rating claim, 
it was noted that the veteran would receive a separate letter 
regarding service connection for migraine headaches but that 
the claims files do not include a copy of any letter 
notifying the veteran of the May 1989 rating decision and of 
the right to appeal said decision.  Therefore, the Board 
found in the July 1997 remand that the May 1989 rating 
decision, in which the RO denied service connection for 
migraine headaches, was not final.  38 U.S.C.A. § 7105 (West 
1991).  

Following the July 1997 remand, an April 1998 rating action 
granted service connection for headaches (previously rated as 
part and parcel of the service-connected peripheral 
vestibulopathy) and assigned a 50 percent disability rating, 
with both being made effective December 20, 1988.  It was 
noted in the April 1998 rating action that it was claimed 
that an earlier effective date for service connection for 
headaches was warranted but it was held that no claim for 
headaches had been filed prior to December 20, 1988.

Following the April 1998 rating action, a notice of 
disagreement (NOD) was received in June 1998 and an October 
1998 statement of the case (SOC) was issued as to entitlement 
to an effective date for service connection for migraine 
headaches prior to December 20, 1988 and a substantive appeal 
(VA Form 9) was received later in October 1998 perfecting the 
appeal as to that issue.  In this case, the Board finds that 
the statement of the case adequately notified the veteran of 
the evidence necessary to substantiate his claim and of the 
action to be taken by VA.

The VCAA also requires specific VA action to assist in 
developing a claim; however, based upon a comprehensive 
review of the evidence of record, the Board finds VA has made 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate his claim and has made 
reasonable efforts to obtain all records identified and 
authorized by the claimant.  Multiple VA clinical records 
were obtained and associated with the claims folder.  Private 
medical records have also been added to the record certified 
for appellate review.  Several VA examinations were 
conducted, and copies of the reports associated with the 
claims folder.  Additionally, hearings were conducted before 
the RO and transcripts thereof have been added to the claims 
folder.  Further, in written correspondence received at the 
Board in May 2001, the veteran noted that he had no 
additional information to submit regarding the issue on 
appeal.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board further finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Background

The veteran's service medical records show he sustained a 
mortar wound to the left hand in combat in Vietnam in January 
1969.  A February 1969 hospital report noted the veteran 
complained of vague pain and disturbance to the left ear but 
that x-ray examination of the skull and mastoid sinuses were 
normal.  An otolaryngologic examination revealed mild 
bilateral hearing loss.  

The veteran's original claim for VA compensation was received 
in August 1969.  He requested compensation for residuals of a 
fragment wound to the left hand; however, no reference was 
made to a head injury or a headache disorder.

A September 1969 rating action granted service connection for 
the residuals of a left hand injury and for defective 
hearing.

During VA examination in 1970, the veteran reported bad aches 
and ringing to the left ear but made no reference to having 
sustained an inservice head injury nor to having any 
residuals thereof.

In a January 1971 statement, Dr. M.F.J. noted the veteran had 
been examined in November 1970 at which time he reported 
having had trouble hearing in the left ear and left-sided 
headaches since a grenade explosion.  Examination of the 
veteran's ears, nose, and throat was essentially normal but 
after audiometric testing it was felt that he had a 
sensorineural hearing loss in the left ear which was 
"probably traumatic in origin."

During VA examination in April 1971, the veteran complained 
of constant left ear pain extending down from the left 
lateral neck into the throat.  It was noted that examination 
of the ears and ear canals revealed no abnormalities.  The 
examiner also noted that the veteran's complaint of impaired 
sensation in the left hand to all types of stimuli was 
greater than the impairment of sensation expected from such a 
wound and that part of the complaints were entirely 
subjective rather than objective.

A June 1971 rating action denied an increased rating for the 
service-connected left hand disorder and denied a compensable 
rating for the service-connected hearing loss.  The veteran 
appealed that rating action but in his notice of disagreement 
made no reference to headaches.  In his substantive appeal he 
reported his left ear caused constant problems, including 
occasional unbearable pain.  The Board denied the appeal in a 
February 1972 decision.

VA outpatient treatment records dated in March, May, and June 
1976 show the veteran complained of ear aches but are 
negative for complaints related to a headache disorder.

During VA examination in August 1976, the veteran's 
complained of constant left ear ringing, occasional 
discharge, hearing loss, and loss of balance due to his left 
ear injury.  He also reported he experienced left-sided 
headaches, including to the eye and throat, due to left ear 
pain.  An examination of the ear was normal.

In a September 1976 rating decision, the RO denied 
entitlement to a compensable rating for hearing loss and 
denied service connection for tinnitus.

VA medical records dated in March 1977 show the veteran had 
been followed in the Ear, Nose, and Throat (ENT) clinic for 
otalgia of the left ear and that he complained of shooting 
pain from the left ear to the left posterior neck 
approximately 3 times daily.  Reports dated in 1975, 1976, 
and 1977 are otherwise negative for complaints of headaches.

In his notice of disagreement and substantive appeal the 
veteran referred to left ear pain and loss of balance.  In 
his April 1977 substantive appeal he stated that his "head 
and left ear hurt so bad at times [he couldn't] sleep."  

An April 1977 VA Form 1-646 noted the January 1971 private 
medical opinion indicated the veteran had reported trouble 
with hearing in the left ear and left-sided headaches in 
support of the claims for an increased rating for hearing 
loss and for entitlement to service connection for tinnitus.  

In an August 1977 decision, the Board denied a compensable 
rating for bilateral hearing loss but granted service 
connection for tinnitus.  It was noted that the evidence 
considered included information as to the veteran's claim 
that he had experienced left-sided hearing loss and headaches 
since an inservice grenade explosion.  The Board found 
entitlement to service connection for tinnitus was warranted 
because the post-service diagnosis of tinnitus was "probably 
related to the ear pain and disturbance referable to the left 
ear in 1969 following a combat injury."  

An August 1977 rating action assigned a 10 percent rating for 
the service-connected tinnitus and a September 1978 rating 
action assigned an effective date from March 10, 1976.  

In June 1979, VA medical records dated from January 1977 to 
April 1979 were received.  They show the veteran complained 
of left ear pain and dizziness.  A February 1979 report noted 
the veteran had chronic left ear otitis media and that he 
complained of a 3 day history of left ear pain associated 
with left-sided headaches and small white discharge.  The 
treatment plan included Tylenol for headaches and ear pain.

An April 1979 Board decision denied entitlement to a higher 
disability rating or an earlier effective date.

During VA examination in July 1979 the veteran's complaints 
included left ear pain.  He stated his chief complaints were 
intermittent tinnitus and left ear itching.  The diagnosis 
was chronic left ear otitis externa.  

In August 1979 the veteran claimed entitlement to service 
connection for dizziness or loss of equilibrium 
(vestibulopathy) and a psychiatric disorder as secondary to 
his service-connected hearing loss and tinnitus.

In a September 1979 VA Form 21-2545, Report of Examination 
for Disability Evaluation, the veteran reported he had many 
problems related to the ringing in his ear, including 
headaches.  During VA examination in October 1979 the veteran 
complained of left-sided headaches as well as tinnitus and 
infections of the left ear.  At his VA psychiatric 
examination in November 1979 he reported that since his 
inservice injury he had experienced difficulty hearing, 
frequent headaches, dizziness, frequent ear infections, and 
nervousness.  He stated that he felt tense and irritable and 
had difficulty relating to family members secondary to his 
frequent headaches and dizziness because of his hearing 
problems.

In a January 1980 rating decision, the RO denied service 
connection for a psychiatric disorder with dizziness and loss 
of equilibrium as secondary to service-connected hearing loss 
and tinnitus. 

In May 1980 the veteran testified that he had been receiving 
VA treatment for vertigo for about 10 years and had not 
received private treatment.  No reference to headaches were 
made at the hearing nor in the veteran's June 1980 
correspondence making corrections and additions to the 
transcript.

In a July 1980 VA Form 21-2545, Report of Examination for 
Disability Evaluation, the veteran reported he had 
experienced constant ear pain.  A July 1980 VA examination 
noted a diagnosis of chronic peripheral vestibulopathy, 
secondary to chronic labyrinthitis, with no evidence of 
central neurological dysfunction.  An ENT examination 
revealed no ENT pathology.  

During VA examination in April 1981 the veteran reported 
complaints including constant ear pain and constant left-side 
headaches.  He also stated that his dizziness caused some 
gastrointestinal distress and also some headaches.  The 
diagnosis was mild to moderate generalized anxiety reaction, 
secondary to other physical complications, in a individual 
with a basically chronic schizoid personality.

VA medical records added to the claims file included original 
and duplicate copies of reports dated from 1970 to 1982.  The 
reports include numerous complaints of ear pain.  A May 1981 
report noted the veteran reported he had experienced ear pain 
and left-sided headaches.

In a June 1982 VA Form 21-2545, Report of Examination for 
Disability Evaluation, the veteran reported complaints 
including ear aches and headaches.  An June 1982 VA neurology 
examination report noted a diagnosis of chronic peripheral 
vestibulopathy involving the labyrinth with resultant 
nystagmus and episodes of severe vertigo.

In a June 1983 decision, the Board granted entitlement to 
service connection for a labyrinthine disorder as incurred 
during service from inservice head trauma.  It was noted that 
the veteran had reported symptoms referable to the left ear, 
including pain, since active service.  

In a July 1983 rating decision, the RO implemented the 
Board's decision and assigned a 30 percent disability 
evaluation for severe chronic peripheral vestibulopathy with 
tinnitus and nystagmus effective from August 27, 1979, and 
granted entitlement to service connection for an anxiety 
reaction. 

In a July 1984 VA Form 21-2545, Report of Examination for 
Disability Evaluation, the veteran reported complaints 
including ear aches and headaches.  VA examination revealed 
diagnoses of peripheral vestibulopathy and tinnitus.

During a March 1985 VA vocational counseling psychological 
evaluation, the veteran reported employment problems related 
to having taken sick leave because of headaches and other 
symptoms secondary to his Vietnam combat-related service 
connected disorders.  An April 1985 computed tomography (CT) 
scan of the veteran's brain was normal.  

VA outpatient treatment reports dated in May 1985 show the 
veteran reported constant left ear pain and left-sided 
headaches.  The diagnoses included inner ear infection, 
Meniere's syndrome, and possible left side migraines.  In 
November 1985 the veteran complained of ear aches and 
occasional headaches.  The diagnoses included a headache 
disorder.  A December 1985 report included a diagnosis of 
headaches, rule out psychosomatic disorder.

In a January 1986 decision, the Board denied ratings in 
excess of 30 percent for the veteran's service-connected 
vestibulopathy and anxiety disorders.

VA medical records dated in March 1986 show the veteran 
reported a one week history of left-sided headaches and 
drainage from the left ear.  He stated that a course of 
antibiotic treatment had reduced the drainage but that his 
headache symptoms were unchanged.  The examiner noted 
diagnoses of possible left ear sensorineural hearing loss and 
tinnitus.  An April 1986 ENT report noted the veteran 
complained of sharp ear pain and temporal headaches.  The 
diagnoses included possible temporomandibular joint (TMJ) 
syndrome.

An April 1986 oral surgery report noted the veteran reported 
a long history of pain to the left ear/TMJ area since 1969.  
It was also noted that he had a history of psychiatric 
treatment and was presently taking anti-anxiety medication.  
The examiner stated the veteran had pre-disposing factors for 
TMJ pain dysfunction syndrome but that this diagnosis was not 
believed to be causing his present problem.  

An April 1986 ambulatory care report included a diagnosis of 
headaches, rule out psychosomatic disorder.  During a May 
1986 VA neurology examination the veteran reported occasional 
left frontal headaches and tenderness behind the left ear.  
He stated his headaches occurred approximately 3 times per 
month and stated that he had been having headaches for years.  
The examiner noted an April 1985 CT scan had been within 
normal limits.  The diagnoses included chronic headaches but 
no opinion as to etiology was provided.  

Psychology service records dated in September 1986 show the 
veteran reported having a headache prior to a psychology 
service biofeedback session.  Subsequent psychology service 
records show report of headaches without opinion as to 
etiology.

In a September 1986 VA Form 21-2545, Report of Examination 
for Disability Evaluation, the veteran reported complaints 
including severe headaches.  An October 1986 VA ENT 
examination noted the veteran experienced severe vertiginous 
attacks and that he had occasional headaches.  The examiner 
noted the veteran's history was indicative of a diagnosis of 
Meniere's Disease.

In a statement received by the RO on December 15, 1986, the 
veteran reported that he took daily medication for headaches 
because of his vertigo and nerve disorders.  

In a statement received by the RO on December 24, 1986, the 
veteran reported his nervous condition also included severe 
headaches that the RO had failed to consider in rating his 
service-connected psychiatric disorder. 

VA medical records dated in March 1987 included diagnoses of 
Meniere's disease and chronic headaches.  No opinion as to 
etiology was provided.  Neurology service records dated in 
May 1987 show the veteran reported intermittent headaches 
approximately 3 times per week associated with decreased 
lateral left eye vision, vertigo, and left-sided face 
numbness.  He stated the headaches lasted for 3 to 4 days and 
reported he was currently taking Inderal.  

In an April 1987 substantive appeal the veteran reported that 
his "severe headaches due to [his] condition [had been] 
over-looked and left out, medications for headaches were left 
out, and doctor reports about [his] severe headaches were 
also left out."  He stated he received treatment for 
headaches which worsened with each vertigo attack.

In a May 1987 VA Form 21-2545, Report of Examination for 
Disability Evaluation, the veteran reported complaints 
including severe headaches and daily ear pain and ringing in 
the ears.  A May 1987 VA neurology examination included a 
diagnosis of chronic peripheral vestibulopathy secondary to 
an inservice explosion.  The examiner noted that most of the 
veteran's disability appeared to be functional in nature, as 
opposed to being related to his underlying mild neurological 
problem. 

In a June 1987 rating action the RO, while not specifically 
citing headaches as a symptom, found that VA examination 
findings demonstrated many of the veteran's symptoms were 
related to his service-connected anxiety disorder versus his 
vestibulopathy.

VA medical records dated in July 1987 noted the veteran's 
headache and tinnitus disorders had not improved with 
medication.  The examiner stated the medication was usually 
not effective for headaches resulting from cranial injuries 
but that it had been tried in effort to help the veteran.  A 
July 1987 neurology service report noted the veteran 
complained of chronic headaches and dizziness.  The diagnosis 
was acute Meniere's disease.  A July 1987 psychology service 
report noted there had been no reduction in the frequency or 
intensity of the veteran's headaches with the use of 
biofeedback training.

In a statement received in July 1987 the veteran requested an 
increased disability rating and noted that the most recent 
neurology report had failed to address his severe headaches.

At a personal hearing in July 1987 the veteran testified that 
he had daily migraine headaches.  He reported that he had 
severe headaches at night and that his headaches were 
accompanied by numbness of the tongue and fingers and blurry 
left vision.

In a statement received on August 25, 1987, the veteran 
stated that he took medications for his headaches.  He also 
noted that his headaches were due to an inservice explosion.

VA neurology service reports dated in September 1987 show the 
veteran reported no improvement in his headaches disorder.  
The diagnosis was chronic headache disorder.  No opinion as 
to etiology was provided.

A June 1988 Board decision denied entitlement to a total 
rating based on individual unemployability, denied 
entitlement to a rating in excess of 30 percent for an 
anxiety reaction, denied entitlement to a rating in excess of 
10 percent for peripheral vestibulopathy with tinnitus and 
nystagmus, and denied entitlement to an increased  
(compensable) rating for bilateral hearing loss.

In a statement received on July 25, 1988, the veteran 
reported chronic headaches and claimed his VA compensation 
examinations had been unfair.  

In an August 1988 VA Form 21-2545, Report of Examination for 
Disability Evaluation, the veteran reported complaints 
including severe headaches.  VA medical and psychiatric 
examination reports noted the veteran complained of headaches 
but provided no diagnosis which may be construed as related 
to that report.

During VA hospitalization in October 1988 for treatment of 
psychiatric disability the veteran was treated for 
intractable headaches.

During VA examination on December 20, 1988, the veteran 
reported that subsequent to an inservice explosion in 1969 he 
had experienced intermittent left-sided facial headaches with 
nausea, vomiting, and tingling sensations.  It was noted this 
was preceded by an aura, occasionally consisting of flashing 
lights, and that he his present medications included Cafergot 
and Meclizine.  The examiner provided a diagnosis of migraine 
headache syndrome and stated it was doubtful the disorder 
involved a vestibular component but that it should be ruled 
out with a baseline electronystagmograph.  It was also noted 
that the veteran demonstrated some psychological or 
functional overlay by his normal audiometric testing results 
versus abnormal tuning fork examination.

In correspondence to his service representative dated in 
March 1989 the veteran expressed disagreement as to the 
disability rating assigned for his vertigo disorder.  He also 
stated that he would like his "head condition" to include 
his severe headaches.

VA neurology service reports dated in February 1989 show the 
veteran reported headaches, nausea, vomiting, and vertigo 
which had continued since he was exposed to an explosion in 
1969.  The examiner provided a diagnosis of headaches 
secondary to trauma, resistant to treatment.

In a May 1989 rating decision, the RO denied entitlement to 
service connection for migraine headaches.

In statements dated in August 1991, the veteran complained of 
daily headaches and claimed his migraine headaches were 
directly related to head trauma he sustained in Vietnam in 
1969.  

In correspondence dated in July 1992, the veteran referred to 
a claim for entitlement to service connection for complex 
migraine headaches as a result of head trauma.

In an August 1992 rating decision, the RO denied reopening 
the veteran's claim for entitlement to service connection for 
migraine headaches.  Subsequently, the veteran perfected an 
appeal from this determination and submitted statements 
reiterating his claim that the disorder was due to trauma he 
experienced during active service.

A September 1993 VA medical statement noted the veteran had 
been followed in the neurology clinic for a chronic headache 
disorder that started in 1969 after a blast injury.  It was 
noted that it was possible the veteran's headaches, which 
were consistent with migraines, were secondary to his 
previous head trauma.

In June 1997 the Board found the veteran had not been 
properly notified of the May 1989 rating decision which 
denied entitlement to service connection for migraine 
headaches.  The issue was remanded for de novo adjudication.

In a statement postmarked in August 1997 the veteran's 
mother-in-law noted the veteran had complained of head 
problems since early 1970.  

A September 1997 VA neurology examination found the veteran 
was status post closed head injury with chronic post 
concussive vestibulopathy.  The examiner noted the veteran's 
headaches were related to his closed head injury.  A 
December 1997 examination report included diagnoses of closed 
head injury in 1969 with residual post concussive 
vestibulopathy and post concussive headache syndrome.  It was 
noted that the veteran's headaches were clearly attributable 
to an initial severe head injury in 1969.

In statements dated in January and February 1998 the veteran 
reiterated his claim that entitlement service connection for 
migraine headaches was warranted.  He noted he had complained 
of headaches since his injury during active service.

In April 1998 the RO, inter alia, granted entitlement to 
service connection for migraine headaches.  A 50 percent 
disability rating was assigned effective from December 20, 
1988.

In June 1998, the veteran expressed disagreement with the 
effective dated assigned for the award of entitlement to 
service connection for migraine headaches.  He maintains, in 
essence, that the award should be effective from the date he 
was discharged from active service.  He noted that private 
medical evidence dated in 1970 and 1971 indicating treatment 
for a migraine headache disorder had been of record in the 
early 1970's and stated his belief that his claim had thus 
remained open since then. 

In statements dated in July 1998, August 1998, September 
1998, October 1998, December 1998, January 1999, March 1999, 
April 1999, May 1999, June 1999, October 1999, November 1999, 
December 1999, and January 2000 the veteran reiterated his 
claim for an earlier effective date.  

In a March 2000 decision, the Board, inter alia, denied 
entitlement to an effective date earlier than December 20, 
1988, for the award of entitlement to service connection for 
migraine headaches.  

In December 2000, the Court granted a joint motion to vacate 
the portion of the Board's March 2000 decision as to the 
issue of entitlement to an earlier effective date and to 
remand the matter for additional development.  It was noted 
that the Board had not provided adequate reasons and bases 
for the decision.

In a December 2000 statement the veteran reiterated his claim 
for an earlier effective date and asserted that his migraine 
headache disorder had been misdiagnosed by his earliest VA 
medical care providers.  

In a February 2001 statement the veteran reiterated his claim 
for an earlier effective date.  

In an April 2001 brief in support of the appeal, the 
veteran's attorney noted several documents were of record 
which demonstrated complaints for headaches, including a 
January 1971 private medical report, an April 1977 appeal to 
the Board, a February 1979 medical certificate, VA 
examination reports dated in October and November 1979, and 
VA outpatient treatment reports dated in May 1985 and 
May 1986.  It was also noted that similar references were 
provided in records dated in 1981 and 1982 but no specific 
documents were cited.  

The attorney asserts, in essence, that the veteran's April 
1977 substantive appeal constituted a claim for entitlement 
to service connection for headaches because VA law, including 
Myers v. Derwinski, 1 Vet. App. 127 (1991), E.F. v. 
Derwinski, 1 Vet. App. 324 (1991), and Sondel v. Brown, 6 
Vet. App. 218 (1994), required the Board to consider all 
reasonable raised issues.  It was noted, alternatively, that 
statements provided in December 1986, April 1987, and 
July 1987 should also be construed as claims.

Analysis

VA law provides that the effective date of an award of 
compensation for an original compensation claim is the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000).  The date of 
entitlement to an award of service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2000).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for an identified benefit.  If an executed application 
form is submitted to VA within one year after the date it was 
sent to the claimant, it will be deemed filed on the date the 
informal claim was received.  See 38 C.F.R. § 3.155(a) 
(2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a) (West 1991); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).

In Myers v. Derwinski, 1 Vet. App. 127 (1991), the Court held 
the Board was not free to give a VA Form 1-9 a narrow 
construction but must "review all issues which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal."  In E.F. v. Derwinski, 1 Vet. App. 324 
(1991), the Court held VA's statutory "duty to assist" must 
extend the liberal reading to include issues raised in all 
documents or oral testimony submitted prior to a Board 
decision.  The Board notes that in Sondel v. Brown, 6 Vet. 
App. 218 (1994), the Court cited laws related to reasonably 
raised issues but dismissed that appeal because the claimant 
had not properly raised the matter before the Court.

The Court has held, however, that the "liberal reading" 
requirement does not require the Board to conduct an exercise 
in prognostication but only requires that it consider all 
issues reasonably raised.  See Talbert v. Brown, 7 Vet. App. 
352 (1995).  The Board is not required to conjure up issues 
that were not raised by an appellant and the appellant must 
assert the claim expressly or by implication.  See Brannon v. 
West, 12 Vet. App. 32 (1998).  The Court held that for 
original service connection claims the mere receipt of 
medical records cannot be construed as an informal claim.  
Id. at 35; see also 38 C.F.R. § 3.157 (2000).  

The Court also held that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection [in a 
claim for secondary service connection], but on the date that 
the application upon which service connection was eventually 
awarded was filed with VA."  Lalonde, 12 Vet. App. at 380 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 
Vet. App. 343 (1997)).

Based upon the evidence of record, the Board finds the 
veteran first expressed a desire to obtain compensation 
benefits for headaches related to injuries sustained during 
active service in correspondence received by the RO on 
December 24, 1986.  Although the veteran at that time 
attributed his severe headaches to his service-connected 
psychiatric disorder, the Board finds his statement was 
sufficient to raise an informal claim which remained open 
until service connection for migraine headaches was granted 
in April 1998 because the veteran was not adequately notified 
of the May 1989 rating decision.  Therefore, as persuasive 
medical opinions in September and December 1997, in essence, 
clarified that the veteran's headache disorder was related to 
an inservice injury and the medical evidence demonstrates 
continuous headache complaints since 1970, the Board finds 
entitlement to an effective date from December 24, 1986, is 
warranted.

The Board notes that the veteran made references to headaches 
in written communications to VA, including in the April 1977 
substantive appeal, in the April 1977 VA Form 1-646, and in 
VA Forms 21-2545 dated from September 1979 to September 1986.  
The Board finds, however, that these statements show the 
veteran considered his headaches to be a symptom of his 
service-connected ear disorder and do not indicate an intent 
to establish service connection for a separate disability.  
The Board is not required to conjure up issues that were not 
raised expressly or by implication.  See Brannon, 12 Vet. 
App. 32.

The Board also notes that medical records show the veteran 
repeatedly complained of headaches and left-sided headaches, 
including a January 1971 private medical statement which 
related the veteran's headaches to a grenade explosion, but 
that the Court has held that in original service connection 
claims the mere receipt of medical records cannot be 
construed as an informal claim.  Id. at 35.

The Board further finds that while the evidence in hindsight 
clearly demonstrates the veteran has a headaches disorder 
which began as a result of an injury incurred during active 
service, his statements in conjunction with the available 
medical reports prior to December1986 can not be construed as 
expressly or by implication raising a separate claim for 
entitlement to service connection for a headache disorder.  
The record also shows the veteran's headache complaints 
resulted in various diagnoses, including tinnitus, 
vestibulopathy, Meniere's syndrome, and TMJ syndrome, without 
conclusive opinion as to the etiological basis for the 
disorder.  

In fact, the record shows that in an August 1977 decision the 
Board considered the veteran's headache complaints to be a 
manifestation of his tinnitus and in a June 1983 decision 
noted his left ear pain symptoms in granting entitlement to a 
labyrinthine disorder.  The Board also notes that a headache 
disorder as a separate diagnosis was first provided in May 
1985 and that a diagnosis of a chronic headache disorder was 
not provided until May 1986.

Additionally, the Board notes while the veteran and his 
attorney have not specifically claimed prior rating or Board 
decisions involved clear and unmistakable error (CUE), that 
statements of record have implied that prior determinations 
were erroneous in failing to adjudicate a reasonably raised 
issue.  In this case, the Board finds the issue was not 
reasonably raised before December 24, 1986; however, it is 
also noted the Court has held that a breach of a duty to 
assist cannot form the basis for a claim of CUE.  Shockley v. 
West, 11 Vet. App. 208, 213 (1998) (citing Hazan v. Gober, 10 
Vet. App. 511 (1997); Crippen v. Brown, 9 Vet. App. 412 
(1996); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The Court has held that when VA fails during the adjudication 
process to comply with certain procedural requirements 
mandated by law or regulation the claim remains pending in 
the VA adjudication process but that the failure is not a 
final adverse RO decision subject to a CUE attack.  See 
Norris v. West, 12 Vet. App. 413 (1999).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his attorney, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds no provision upon which to assign an effective date 
earlier than December 24, 1986.


ORDER

Entitlement to an effective date from December 24, 1986, for 
the award of entitlement to service connection for migraine 
headaches is granted, subject to the regulations governing 
the payment of monetary awards.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

